5/31/22DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Bernard T Tomsa (reg# 60,121) on 07/01/22. The application has been amended as follows: 
5. (Currently Amended) A system comprising: 
one or more hardware processors configured to:
receive a provisioning message from a vehicle electronic control unit (ECU), the provisioning message having a signature from being signed by the ECU with a key unique to the ECU; 
check the signature of the provisioning message against a set of stored unique keys, to validate that the message is from a known ECU having the unique key and to determine which ECU the message is from based on the unique key;
 responsive to validating the signature, determine a vehicle identifier with which the ECU is to be associated, the vehicle identifier included in a message payload; 
store a relationship between the ECU and the vehicle identifier in a database such that the ECU is uniquely associated with a specific vehicle identifier; 
receive an alert message from the ECU, the message signed by the ECU with the unique key and including a vehicle identifier in a payload; 
based on the signature, validate the message and identify the ECU; 
extract the vehicle identifier from the payload of the message, responsive to validating and identifying the ECU; 
determine if the identified ECU has an existing stored relationship with the vehicle identifier based on information in the database; and 
validate the message based on the identified ECU having the existing stored relationship with the vehicle identifier as indicated in the database.

9. (Currently Amended) The system of claim 5, wherein the hardware processors are further configured to send a confirmation message to the ECU, responsive to storing the relationship.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as amended, receive an alert message from the ECU, the message signed by the ECU with the unique key and including a vehicle identifier in a payload; based on the signature, validate the message and identify the ECU; 
extract the vehicle identifier from the payload of the message, responsive to validating and identifying the ECU; determine if the identified ECU has an existing stored relationship with the vehicle identifier based on information in the database; and validate the message based on the identified ECU having the existing stored relationship with the vehicle identifier as indicated in the database.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498